Title: To George Washington from Henry Knox, 8 September 1792
From: Knox, Henry
To: Washington, George



My dear sir
Philadelphia Septr 8 1792

I have the pleasure to acknowledge Your favor of the 3d instant. It really gives me great pain to learn the deplorable situation of your amiable Nephew. Although the tax of death be inevitable, so premature a demand, while it afflicts, perplexes and

confounds us as to the arrangement upon this subject by the great author of our natures.
Poor Mrs Smith, paid this debt, to the inexpressible anguish of her friends. She died last night.
I will have prepared, such Communications as shall occur to me relatively to the war department and also upon other general subjects.
Colonel Hamilton will not have the leisure he promised himself in order to visit Mount Vernon. and it would also be inconvenient for me to be absent, as I experien[c]ed in my jaunt to New York. which however I shall be constrained again to revisit in the course of this month, for three days. But I shall endevor to do it without prejudice to my public duty.
I have called twice upon the french Minister in order to sound him indirectly on his intention of paying you his respects at Mount Vernon, but he was not at home. I will as early as possible ascertain it and communicate the result—Mr Hammond has not yet returned from his eastern excursion, nor can I learn that he is soon expected. With sincere respects to Mrs Washington I am my dear Sir with the highest attachment Your most Obedient Servant

H. Knox


P.S. poor france seems destined to drink deeply of the Cup of Misery. The King, and M. Fayette seem to play the parts of heroes—and probably the blood of both of them will seal their principles.

